Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 2/11/2022 are entered.
Foreign priority is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 7-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimpel et al (US 2014/0144163) in view of Asfia et al (US 6,526,775).
Claim interpretation note: “ambient air” is used throughout the claims. Which generally refers to the condition of air in the immediate surroundings. However the “ambient air” as used throughout the disclosure passes through elements changing the air’s temperature/pressure, and therefor would no longer be considered to be ambient. “Ambient air” in this instance is understood in light of the specification to be air that at one time was ambient (or air surrounding the aircraft) and does not refer to the instantaneous condition of the air.
Regarding claims 1 and 7, Klimpel discloses an aircraft air conditioning system with:
a mixer (46),
a ram air duct (14),
an ambient air line (12) configured to be flown through with ambient air and being connected to the mixer (46), in order to supply ambient air to the mixer,
at least one ambient air compressor (18a) arranged in the ambient air line (12) for compressing the ambient air flowing through the ambient air line and
a refrigerating apparatus (56), which comprises a refrigerant circuit configured to be flown through with a refrigerant, a condenser (62) arranged in the ram air duct (14) as well as a refrigerant compressor (60) arranged in the refrigerant circuit, wherein the refrigerant circuit is coupled thermally to the ambient air line (at evaporator 32), in order to transfer heat from the ambient air flowing through the ambient air line to the refrigerant circulating in the refrigerant circuit before the ambient air is supplied to the mixer (46).
Klimpel lacks a cabin exhaust line which feeds air to a turbine. 
Asfia discloses (refer to figures 3 and 4) an aircraft air conditioning system with a cabin exhaust air line (through valve 112),
a cabin exhaust air turbine (110), which is connected to the cabin exhaust air line and is coupled to an ambient air compressor (14) arranged in an ambient air line and is configured to 
a turbine exhaust air line (52) connected to an outlet of the cabin exhaust air turbine (110), wherein the turbine exhaust air line opens into the ram air duct (4:60-63).
It would have been obvious to one of ordinary skill in the art to have provided Klimpel with the cabin exhaust turbine arrangement of Asfia in order to conserve power and reduce drag by reducing use of RAM air (4:56-67). Further regarding the opening of the cabin exhaust being upstream of the refrigerant condenser. Klimpel provides for the condenser (62) to be within the RAM air duct and Asfia provides that the cabin exhaust air is used for cooling. Therefor it follows to provide the exhaust cabin air upstream of the condenser in order to utilize the cool air for heat dissipation from the refrigerant condenser. It has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
In the instant case, and as per (1), it should be noted that the condenser (C) and turbine exhaust (TE) are both established in the RAM air duct. As per (2), based on the above, one 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the turbine exhaust upstream of the condenser, as a matter of trying a finite number of predictable solutions, in order to exhaust said air, without yielding unpredictable results.
Regarding claims 2 and 8, Klimpel and Asfia discloses the ambient air line (12) comprises a first section, in which a first ambient air compressor (18a) is arranged for compressing the ambient air flowing through the first section of the ambient air line, and in that the cabin exhaust air turbine is coupled to the first ambient air compressor and is configured to drive the first ambient air compressor (Asfia discloses the turbine is coupled to either of a first or second compressor; 4:40-43, therefor in combination the turbine of Asfia is coupled to the first compressor of Klimpel).
Regarding claims 5 and 11, Klimpel and Asfia disclose a control device, which is configured to control the operation of the cabin exhaust air turbine in dependence on the flight altitude of an aircraft equipped with the aircraft air conditioning system (5:1-14 of Asfia). Regarding a “controller” Asfia provides for the control per se, but is silent concerning a device therefor. Therefor the whatever element used by Asfia to accomplish the disclosed control is sufficient to meet the claimed controller. Alternatively to the extent that the control disclosed by 
Regarding claims 6 and 12, Klimpel and Asfia disclose the control device is configured to operate the cabin exhaust air turbine when an aircraft is flying at a flight altitude (5:4-5 “high altitude” and 4:55-67 “cruise phase” both to Asfia). Klimpel is silent concerning a precise altitude. Examiner takes official notice that airline cruising altitude is typically between 31000 and 38000 feet or about 9448-11582m. Therefor the “cruise phase” of the prior art is understood to fall within the >6000m range.
Claims 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimpel et al (US 2014/0144163), in view of Asfia et al (US 6,526,755), and in view of Zywiak (US 5,461,882)
Regarding claims 3 and 9, Klimpel as modified discloses the aircraft air conditioning system of claim 2, but lacks a post heater. Zywiak discloses an aircraft air conditioning system wherein a post-heater (140) is arranged in a first section of the ambient air line downstream of a first ambient air compressor (116) and is thermally coupled to a cabin exhaust air line (200) upstream of a cabin exhaust air turbine (108), which post-heater is configured to transfer heat from the ambient air flowing through the ambient air line downstream of the first ambient air compressor (116) to the cabin exhaust air flowing through the cabin exhaust air line upstream of the cabin exhaust air turbine (108). It would have been obvious to one of ordinary skill in the art to have provided the post-heater of Zywiak to Klimpel in order to cool the compressed ambient air (thereby enhancing cooling) and heat exhaust air (thereby providing increased energy for expansion at the turbine).
Regarding claims 4 and 10, Klimpel as modified discloses the aircraft air conditioning system of claim 3. Zywiak provides for the post-heater 140. Klimpel discloses a heat exchanger .
Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. 
At the first paragraph of page 8, applicant argues that Klimpel cannot be modified to employ Asfia’s cabin exhaust arrangement. The examiner disagrees. Klimpel provides for the capturing of energy via turbines and providing that power to compressors. Pressurized cabin air certainly provides for usable energy. Asfia discloses capturing the energy from cabin air and supplying said energy to system compressors. While applicant purports “redundancy in operation” (page 8, second full paragraph, line 2), Klimpel does not provide for energy capture of exhausted cabin air and therefor modification to provide this feature cannot be considered redundant. Further applicant discusses that “aircraft design is to generally avoid inefficiency” although not controlling in regard to the combination, it is noted that capturing and utilizing energy is not generally regarded as inefficient.
Regarding the last paragraph of page 8, applicant contemplates the removal of Klimpel’s turbine 70, however this is not required by the modification.
Regarding page 9, Applicant discusses the use of multiple turbines of Klimpel to power multiple compressors as purportedly detracting from the addition of another power source. However one could readily characterize this as acknowledgement of the utilization of plural power sources. Asfia identifies an additional power source available on an aircraft. Therefor utilizing an available power source would be a natural progression from the base reference of Klimpel.
Regarding the last paragraph of page 9, applicant discusses the system of Asfia not relying on engine bleed air. There is no modification to provide Asfia with engine bleed air as a power source. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cremers et al (US 2010/0323601) – cabin exhaust to turbine with heat exchange upstream.
Plattner (US 10,723,463) – bypass arrangement
Crabtree et al (US 6,070,418) – two stage ACM.
Axe et al (US 7,040,112) – bypass arrangement
Sauterleute et al (US 6,595,010) – two stage ACM with bypass arrangement.
Cronin et al (US 4,434,624) – VC refrigeration cycle.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763